DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of the election of Group I, claims 1-20, in the reply filed on June 21, 2021, is acknowledged.  The traversal is on the ground(s) that the restriction is not proper since the application is a national phase application of a PCT and therefore, subject to Unity of Invention guidelines for restriction.  This argument is found persuasive and a proper restriction is set forth below.  
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-20, drawn to an infill material and an artificial turf, classified in E01C 13/08.
, claims 21-24, drawn to a method of making an infill material, classified in B27M 1/00.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of Group I is wood particles having a length of 1-10 mm, an aspect ratio of 1:2 -10:1, wherein the length of each particle is oriented generally parallel to a grain structure, and wherein each particle maintains a water absorptive property that permits water to be retained by the particle and released over time to disperse heat.  The special technical feature of Group II is a method of forming wood particles from a disc blank of wood having a moisture content of about 10-50% by wt., a length generally parallel to a grain structure of 1-10 mm, controlling a moisture content of the wood particles to 10-40% by wt., tumbling or abrading the wood particles to smooth edges thereof, and controlling a content of wood particles to wood bark material to less than 10% by vol. of the wood bark material.  Thus, the two groups lack unity of invention because the groups do not share the same or corresponding technical feature.
In anticipation of a lack of unity of invention restriction, applicant pre-emptively asserts the special technical features of the claimed product and methods are the contributions of said claimed product and method over the prior art as identified in the Written Opinion of the ISA dated June 25, 2018 (Election, paragraph spanning pages 8-9).  Specifically, applicant states the special technical feature of the product claims of Group I is a wood particle maintaining a water absorptive property that permits water to be by the particle and released over time to disperse heat (Election, paragraph spanning pages 8-9).  Additionally, applicant says the special technical feature of the method claims of Group II disc blank tumbling or abrading the wood particles such st paragraph).  
This argument is not found persuasive because the method of Group II is not “specially adapted” to make (i.e., does not inherently produce) the product of Group I since the two groups do not share the same size and shape features. In particular, Group I does not limit the shape of the wood particles to having smoothed edges and Group II does not limit the aspect ratio of the wood particles.  Additionally, it is noted that the product is not limited to a particular moisture content or a particular wood to wood bark content as recited in Group II.  
The restriction requirement is still deemed proper and is therefore made FINAL.  Thus, claims 21-24 are hereby withdrawn as non-elected.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 15, 16, 18, 19, and 22-24 of U.S. Patent No. 11,021,842. Although the claims at issue are not identical, they are not patentably distinct from each other because “at least a portion of the plurality of wood particles” recited in the patented claims encompasses the all of the plurality of wood particles or each of the wood particles, as presently claimed.  Additionally, the patented range of 0.5-10 mm encompasses the presently claimed 10 mm.  Regarding present claim 9, the glycerin recitation in patented claim 9 encompasses the wetting agent recitation of present claim 9 since glycerin is known in the art to be useful as a wetting agent.  


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the addition of other wood particles that function as entanglement additive particles, does not reasonably provide enablement for “entanglement additive particles” comprising materials other than wood. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification as originally filed does not enable entanglement additive particles comprising rubber or plastic particles, inorganic materials, or other non-wood materials. Hence, claim 8 is rejected as being broader in scope than the disclosed invention.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite for reciting the infill material forming a first layer and a second layer without claiming any structure that would enable such a layered structure. In other words, infill material in bulk form does not form layers. For the infill to be in a layered form, it must be installed on an artificial turf or otherwise layered on a support structure. Hence, claim 4 is rejected as indefinite.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0262687 issued to Dooley et al.
Dooley discloses flowable biomass feedstock particles having a large surface area in a roughly parallelepiped shape (abstract).  The particles have a length dimension (L) aligned substantially with the grain direction, a width dimension (W) normal to L and aligned cross grain, and a height dimension (H) normal to W and L (abstract).  H may be 1-16 mm, W is 1.0-1.5 x (maximum H), and L is 0.5-20 x (maximum H) (section [0032]).  In other words, the length may be within the ranges presently claimed and the length to width or thickness aspect ratio may 
	Therefore, Dooley teaches the limitations of claim 1 with the exceptions (a) the wood particles are an infill material for an artificial turf system and (b) the recited water absorptive property.  Regarding exception (a), the recitation “an infill material” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Additionally, the recitation “for an artificial turf system” is not given patentable weight at this time since it is descriptive of the intended use of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It is asserted the Dooley wood particles are capable of being employed as an infill material for an artificial turf system.  Therefore, exception (a) is rejected by the cited prior art.  
Regarding exception (b), although Dooley does not explicitly teach the recited water absorptive property, it is reasonable to presume that said property is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., wood particles having a length oriented parallel to the grain and having the recited dimensions) and in the similar production steps (i.e., cutting wood particles oriented along the grain to have the recited In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed water absorption property would obviously have been provided by the process disclosed by Dooley.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.  Therefore, exception (b) and claim 1 is rejected as being anticipated by or obvious over the Dooley reference.  
Regarding claim 2, since hardwoods and softwoods can both be classified as heartwood (i.e., dead inner part of tree trunk) or sapwood (i.e., living outer part of tree trunk), said claim is rejected along with parent claim 1.  
Regarding claim 3, exemplary wood particles are made of Douglas Fir, which is known to have a Janka hardness of about 660.  (See Wikipedia entry of Janka hardness test.)  Hence, claim 3 is also rejected along with parent claims 1 and 2.    


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        July 21, 2021